      Case 1:19-cv-08539-DLC Document 13 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              19cv8539 (DLC)
SOLOMON BAKER-PAUL,                    :
                                       :                   ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
ROBERT L. WILKIE and SECRETARY OF      :
VETERANS AFFAIRS,                      :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on September 13, 2019.         An Order

dated January 10, 2020, scheduled an initial pretrial conference

for May 8, 2020.   Accordingly, it is hereby

     ORDERED that the May 8, 2020 conference shall be conducted

by telephone at 11:00 a.m.     The parties shall use the following

dial-in credentials for the telephone conference:

               Dial-in:          888-363-4749
               Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline




                                   1
         Case 1:19-cv-08539-DLC Document 13 Filed 04/27/20 Page 2 of 2



if one is available.

     SO ORDERED:

Dated:       New York, New York
             April 27, 2020

                                    __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
